Citation Nr: 1029396	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  09-25 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
February 3, 1994, rating decision, wherein the RO denied service 
connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Katrina Eagle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 
1960 and from December 1960 to June 1982.  The appellant is the 
Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 decision of the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

In June 2010, the appellant testified at a video conference 
hearing before the undersigned.  A transcript of that hearing is 
of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a February 3, 1994 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for the 
cause of the Veteran's death; the appellant did not appeal that 
decision.

2.  The February 3, 1994 rating decision contains errors of law, 
that when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
entitlement to service connection for the cause of the Veteran's 
death was warranted.
CONCLUSION OF LAW

The February 3, 1994 RO rating decision denying service 
connection for the cause of the Veteran's death involved clear 
and unmistakable error and is reversed; service connection for 
the cause of the Veteran's death was warranted.  38 U.S.C.A. §§ 
5109A, 7105 (West 2002); 38 C.F.R. § 3.105 (2009); 38 C.F.R. 
§ 3.312 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

In this case, VCAA notice is not required because the issue 
presented involves a claim for review of a prior final regional 
office decision on the basis of CUE.  See Parker v. Principi, 
15 Vet. App. 407 (2002).  Moreover, the Board notes that it is 
granting the benefit sought.  

Analysis

A decision by the Secretary under this chapter is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 5109(a).

The Board notes that under 38 C.F.R. § 3.104(a) and 3.105(a), 
taken together, a rating action is final and binding in the 
absence of CUE.  A decision, which constitutes a reversal of a 
prior decision on the grounds of CUE, has the same effect as if 
the corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence of 
CUE.  See 38 C.F.R. § 3.105(a).  The question of whether CUE is 
present in a prior determination is analyzed under a three-
pronged test.  First, it must be determined whether either the 
correct facts, as they were known at the time, were not before 
the adjudicator (that is, more than a simple disagreement as to 
how the facts were weighed and evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  Second, the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  
Third, a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

According to the Court, CUE is a very specific and rare kind of 
error.  "It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell at 313). 

The Court has defined clear and unmistakable error as 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  However, 
the mere misinterpretation of facts does not constitute clear and 
unmistakable error.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991). 

The Court has also held that the failure to fulfill the duty to 
assist does not constitute clear and unmistakable error.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  The essence of a claim of CUE is that it 
is a collateral attack on an otherwise final rating decision by a 
VA Regional Office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. 
Cir. 1994).  As such, there is a presumption of validity which 
attaches to that final decision, and when such a decision is 
collaterally attacked, the presumption becomes even stronger.  
See Fugo at 44.  

Therefore, a claimant who seeks to obtain retroactive benefits 
based on CUE has a much heavier burden than that placed upon a 
claimant who seeks to establish prospective entitlement to VA 
benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); 
See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) 
(Recognizing a claimant's "extra-heavy burden" of persuasion 
before the Court in a claim of CUE).  

After careful consideration of all procurable and assembled data, 
the Board finds that the February 1994 rating decision was the 
product of CUE.  

At the time of the February 1994 rating decision, the evidence of 
record included the Veteran's death certificate listing the cause 
of death as coccidioidal meningitis, a September 1993 letter from 
a Dr. C.C. stating that coccidiomycosis is endemic in the 
Southwestern United States and in his opinion the Veteran 
contracted coccidiomycosis while living in the Southwestern 
climate, and service personnel records showing the Veteran was 
stationed in New Mexico for a little over a year.   

In denying service connection for the cause of the Veteran's 
death, the February 1994 rating decision stated that "[w]hile 
there is speculation that the veteran may have contracted 
coccidioidomycosis in Vietnam or in New Mexico, the evidence does 
not establish that this is in fact true."  The decision 
concluded that "[t]he evidence does not establish incurrence 
while on active duty."

At the time of the February 1994 decision, and today, it was 
widely recognized that the benefit of the doubt shall be resolved 
in the claimant's favor.  For example, 38 U.S.C. § 5107(b) 
instructs that "[w]hen there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the Secretary [of VA] shall give 
the benefit of the doubt to the claimant."  38 U.S.C.A. § 5107 
(West 1991 & 2002).  VA regulation also states that "[w]hen, 
after careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin... such doubt 
will be resolved in favor of the claimant."  38 C.F.R. § 3.102 
(1995 & 2009).  It is clear from the language of the February 
1994 rating decision - noting that the evidence did not establish 
certain facts - that the RO erroneously applied a higher burden 
upon the appellant than directed by the law in effect at that 
time.  

In this case, if not for the error, the result would have been 
manifestly different.  In February 1994, to establish entitlement 
to service connection for the cause of the Veteran's death, the 
evidence of record needed to show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 C.F.R. § 3.312 
(1994).  

The evidence of record in February 1994 showed that the Veteran, 
who served in the Southwestern United States, died as a result of 
coccidioidal meningitis.  A private physician opined that the 
Veteran contracted coccidiomycosis while living in the 
Southwestern climate.  The opinion was based on the fact that 
coccidiomycosis is endemic in the Southwestern United States.  
None of the evidence of record at the time of the February 1994 
decision conflicted with the physician's opinion, which linked 
the cause of the Veteran's death to his service.

In sum, the Board finds that the law in effect at the time of the 
February 3, 1994 rating decision was incorrectly applied, and had 
it not been, the outcome of the decision would have manifestly 
changed at the time it was made.  In view of this finding, the 
Board concludes that the February 1994 rating decision was 
clearly and unmistakably erroneous in finding that service 
connection for the cause of the Veteran's death was not 
warranted.  The appellant has met the relevant burden of 
establishing CUE, and, therefore, the February 1994 rating 
decision is reversed and the appeal is granted.


ORDER

Clear and unmistakable error having been found, the February 3, 
1994 rating decision that denied service connection for the cause 
of the Veteran's death is reversed, and service connection for 
the cause of the Veteran's death is granted.




____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


